Curia, per

O’Neall, J.
The proof on the part of the plaintiff, that the defendant acknowledged the lease, and his occupation of the premises demised for the time mentioned in the declaration, and his offer to pay or confess a judgment for the balance, if his discount was allowed, was sufficient to entitle the plaintiff to recover at least the balance which might be left after deducting the defendant’s discount. It is true that these admissions may have *278been made under a mistaken idea of his liability to the plaintiff, and that his defence may shew that he ought not to be bound by them. Whether it ought to have that effect was a question of fact for the jury.
The motion to set aside the nonsuit is granted.
Johnson, J. concurred.